J. B. McPHERSON, District Judge.
Upon this motion I cannot take into account the correspondence that passed between the parties a year and a half after the contract was made. It may be competent evidence on the trial for some purpose, but it certainly does not form part of the contract itself, and is not properly on the record. Confining myself, therefore, to the other writings that are attached to the plaintiff’s statement, I find an apparently unqualified agreement that the price of the forgings was not to be due until go days after they were delivered f. o. b. at Cincinnati, Ohio. As it is undisputed that no such delivery has been made, the plaintiff’s suit seems, therefore, to be premature. Of course, a different situation may develop on the trial of the case. I am speaking now only of the effect of the two letters dated January 27 and February 20, 1902, and of the specifications dated January 25, 1902. The letters are as follows;
“Philadelphia, January 27, 1902.
“The Camden Ironworks, Camden, N. J. — Gentlemen: Referring to your valued favor of the 3rd instant, in which you enclose blue prints of shafts and connecting rods, your Nos. 8314, 8320 and 8301, which are duplicates of drawings furnished us some time ago, also a duplicate copy of the specifications for shafts and rods, all as requested by us of your Mr. Lewis. We have gone carefully over the verbal quotation made by our Mr. Bowen, and we now submit the following prices: 4 Crank shafts, finished complete, as per B/P C-8301, 13%c. per lb. 4 1. P., 4 H. P. and 4 L. P. connecting rods; finished complete as per B/Ps # 8320 and # 8314, 23%c. per lb.
4 Connecting rods, finished complete, as per B/P C-8297'
24 Piston rods, 44 41 44 44 44 8334
48 Distance rods, M 44 44 44 44 8334
12 Couplings, 44 44 «4 44 44 8334
4 Shafts ‘A’, «4 44 44 44 44 44/80
4 “ ‘B’, 44 14 44 41 44 44/80
12 Main crosshead pins, •4 44 44 41 44 44/81
4 Air pump erosshead pins, 44 14 44 14 14 44/81
10c. per lb.
“The above prices are for forgings delivered Cincinnati. O.
“Hoping they will warrant you placing your order with us, we are,
“Very truly yours, The Midvale Steel Co.
“Terms: Cash 90 days. by Henry D. Booth.
“Camden Iron Works,
H. G. H. Jarr.”
“Accepted subject to specifications accompanying this proposal.”
*247“Order No. 3764. Camden, N. J. 2/20 1902
“Midvale Steel Co., Nicetown, Pa.: Please send the following with a Bill, numbered as above: 4-Crank shafts finished and fitted up complete as per our print C24-8301 herewith, price $.13% per lb. F. O. B. Cincinnati, Ohio. Terms cash 90 days after delivery. As per your quotation of January 27th, 1902. Patterns when used to be the property of C. I. W. and delivered Camden Ironworks, Camden, N. J.
“All the above to be strictly in accordance to specifications. For delivery see specifications. For Camden Ironworks
“Hamlin.”
The relevant parts of the specifications are as follows:
“The whole of the above to be of first-class material and workmanship, and must be to the complete satisfaction of the Camden Ironworks and the engineer of the City of Cincinnati or his representatives. * * * All the above to be delivered f. o. b. cars at California Pumping Station, City of Cincinnati, Ohio.”
“Accepted accompanying proposal'to the Camden Ironworks dated January 27th, 1902, and accepted by Camden Ironworks.
“Accepted for the Midvale Steel Company,
“by Henry D. Booth
“Camden Ironworks,
“H. G. H. Jarr.”
The rule for judgment for want of a sufficient affidavit of defense is discharged.